IN THE SUPREME COURT OF TEXAS

                                 No. 09-0342

                             IN RE  BOWNE & CO.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion  requesting  emergency  relief,  filed  May  5,
2009, is granted.  The Agreed Temporary Restraining Order dated January  30,
2009, in Cause No. 09-00845,  styled  Bowne  &  Co.  vs.  Metroplex  Mailing
Services, L.L.C., in the 68th District Court of  Dallas  County,  Texas,  is
reinstated pending further order of this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., May 22, 2009.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 12, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk